UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BARBARA D. JONES,
Plaintiff-Appellant,

v.

GREENVILLE HOSPITAL,
                                                                     No. 97-2306
Defendant-Appellee,

and

DIANA BAKER,
Defendant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CA-96-2456-6-20)

Argued: September 24, 1998

Decided: November 30, 1998

Before WILKINSON, Chief Judge, and WILKINS and
NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Calvin Wilson, Jr., Greenville, South Carolina, for
Appellant. Thomas Allen Bright, HAYNSWORTH, BALDWIN,
JOHNSON & GREAVES, L.L.C., Greenville, South Carolina, for
Appellee.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant challenges the dismissal of her claim for constructive
discharge in violation of the Americans with Disabilities Act (ADA),
42 U.S.C. § 12112. Because the record indicates that appellant's dis-
satisfactions involved nothing more than a run-of-the-mill personality
conflict, a reasonable person in the position of appellant would not
have felt compelled to quit. Accordingly, the appellant was not con-
structively discharged and we affirm the judgment of the district
court.

I.

Barbara Jones was a teacher's assistant at the Center for Develop-
mental Pediatrics (Center), which treats children with autism and
other learning disabilities. The Greenville Hospital System (GHS)
runs the Center and employed Jones from April 1989 through August
1996. Jones was diagnosed in her youth with partial hearing loss and
compensated for her disability by wearing hearing aids and lip read-
ing. Her supervisors at the Center were aware of her hearing impair-
ment.

During Jones' employment she assisted several lead teachers. Even
though the lead teacher often changed, Jones' duties remained largely
the same. They included cleaning up the classroom, assisting children
with bathroom duties, and preparing art lessons. Throughout her ten-
ure she received evaluations of "meets" and"exceeds standards" in
her employment reviews.

Jones alleges that her troubles at work began with the hiring of a
new lead teacher, Diana Baker, in August 1993. Over the course of
three years Baker and Jones clashed several times. The disputes
between the two stemmed from a variety of job-related tasks. Baker

                    2
reprimanded Jones for not following directions and making bad deci-
sions when purchasing items to be used as snacks or art supplies. For
example, Baker reprimanded Jones for not buying the generic brand
of cereal, for purchasing shaving cream when the Center already had
the item, and for buying too much ground beef. Jones also objected
to the tone Baker used in correcting her for mistakes such as leaving
juice out of the refrigerator and serving a child expired milk. On each
of these occasions Jones became upset even though she was never
disciplined or formally reprimanded. Jones disliked the fact that
Baker was a "perfectionist." At no time, however, did anyone ever
make fun of Jones' disability.

Jones spoke with the manager of the Center, Janine Sally, about her
problems with Baker. Sally began meeting weekly with Jones and
Baker to discuss their interactions. Jones never complained that her
disability was causing the communication problems between Baker
and Jones. In September 1995, Jones met with Sally and personnel
officer Joan Craig. At the meeting, Jones indicated she wanted to
transfer. Thereafter, Sally and Craig helped Jones try to find another
job within GHS. Jones ultimately changed her mind, deciding to con-
tinue in her job as teaching assistant.

In June 1996 Baker left her teaching job at the Center. During the
search for a new teacher, Sally involved Jones in the interviewing of
candidates. The Center then hired Heather Jones, with whom Jones
was "very happy." According to Jones, the two worked "real well"
together. Jones told Heather that if she "leaves, I was going to leave
behind her." Heather soon tendered her resignation.

During the search for another teacher, Jones again was involved in
the selection process. She interviewed the teacher ultimately hired to
replace Heather. Jones admits she thought she would have a good
working relationship with the new teacher, who was to begin work on
August 26.

On Heather's last day in mid-August, Jones met with Sally.
According to Jones, Sally stated she wanted "to run the center just
like Diana Baker did." Jones testified that this comment resurrected
"bad memories" of her relationship with Baker-- "the way [Baker]
talked to me, the way she harassed me." A few days later, Jones ten-

                    3
dered her resignation, stating that Jones "felt like [Sally] needed a
new aide with a new teacher." Jones' last day was August 23, 1996.

On February 24, 1996, Jones had filed charges of employment dis-
crimination with the EEOC. She received a "Right to Sue" letter on
June 3, 1996. She filed suit on August 20, 1996, in the United States
District Court for the District of South Carolina. Jones alleged age
discrimination and state law claims including breach of the covenant
of good faith and fair dealing, breach of contract accompanied with
a fraudulent act, and intentional infliction of emotional distress. She
also claimed that GHS violated the ADA by constructively discharg-
ing her on the basis of her disability. The parties consented to the dis-
missal of the age discrimination and intentional infliction of
emotional distress claims. After almost a year of discovery, GHS
moved for summary judgment in June 1997. The district court granted
the motion and dismissed the action. Jones appeals only the dismissal
of her ADA claim.

II.

The ADA provides that "[n]o covered entity shall discriminate
against a qualified individual with a disability because of the disabil-
ity of such individual in regard to . . . discharge of employees." 42
U.S.C. § 12112. To make out a cause of action for discriminatory dis-
charge, a plaintiff must show that (1) she has a disability; (2) she is
otherwise qualified for the employment in question; (3) she was
excluded from that employment due to discrimination solely on the
basis of the disability. See Williams v. Channel Master Satellite Sys.,
Inc., 101 F.3d 346, 348 (4th Cir. 1996); Doe v. University of Mary-
land Medical Sys. Corp., 50 F.3d 1261, 1265 (4th Cir. 1995).

Jones claims that she was constructively discharged."A plaintiff
alleging constructive discharge must . . . prove two elements: deliber-
ateness of the employer's action, and intolerability of the working
conditions." Bristow v. Daily Press, Inc., 770 F.2d 1251, 1255 (4th
Cir. 1985); see also Johnson v. Shalala, 991 F.2d 126, 131 (4th Cir.
1993). Intolerability requires that a reasonable person in the plaintiff's
position would have felt compelled to resign. See Bristow, 770 F.2d
at 1255.

                     4
Jones contends that a reasonable person in her position would have
felt forced to quit. She alleges that working with Baker caused her to
lose twenty-seven pounds and suffer stress-related injuries. Jones
asserts that when she learned from Sally that similar methods of
teaching would continue to be used, resignation was the only reason-
able course of action. We disagree. A reasonable person would not
have found the situation in this case intolerable.

As an initial matter, the incidents cited by Jones are simply not the
extreme examples of employer abuse required to establish a claim for
constructive discharge. Jones argues that Baker instituted a new set
of classroom protocols and that these protocols failed to reasonably
accommodate Jones' hearing disability, but the record is completely
devoid of evidence supporting this assertion. Instead, the record
reveals that Jones was simply upset by Baker's strict-taskmaster style
of administration. Jones admitted that she did not like it that Baker
taught "by the book," and Jones felt the program should be run differ-
ently. The undisputed evidence indicates that the heart of the problem
was a personality conflict. This clash manifested itself in a series of
incidents where Baker reprimanded Jones for not following directions
and for making mistakes such as leaving juice unrefrigerated. These
events upset Jones, but they do not rise to the level required for con-
structive discharge. See Bristow, 770 F.2d at 1255 ("Every job has its
frustrations, challenges and disappointments; these inhere in the
nature of work. . . . [An employee] is not . .. guaranteed a working
environment free of stress."). At best, they amount to minor, com-
monplace annoyances.

Every indication in the record suggests that even these annoyances
had subsided by the time Jones actually quit. The record reveals that
Jones' problems stemmed from her relationship with Baker. Baker,
however, left her job at the Center two months before Jones quit. At
the time of her resignation, Jones had established a good working
relationship with Heather Jones, the teacher who replaced Baker.
Moreover, Jones admits that she thought she would get along well
with Heather Jones' incoming replacement. Under these circum-
stances, a reasonable person would not have concluded that the work-
ing conditions were intolerable. Thus, the timing of the resignation
also defeats Jones' claim for constructive discharge.

                    5
III.

Because we find that there was no constructive discharge in this
case, we need not pass on the other elements of an ADA claim for
discriminatory discharge. The judgment of the district court is hereby

AFFIRMED.

                    6